Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 Sue Killgore Mobley, Appellant                            Appeal from the 124th District Court of
                                                           Gregg County, Texas (Tr. Ct. No. 2011-
 No. 06-15-00058-CV            v.                          1426-B). Opinion delivered by Justice
                                                           Burgess, Chief Justice Morriss and Justice
 James A. Mobley, Appellee                                 Moseley participating.



          As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we reverse the portion of the trial court’s judgment awarding
attorney fees as sanctions and render judgment that James take nothing on his claim for attorney
fees. We affirm the trial court’s partial summary judgment that Sue take nothing on her claims
against James.
          We further order that the appellant and appellee shall each pay one half of all costs of
appeal.


                                                          RENDERED OCTOBER 26, 2016
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk